                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                      CASE NO.: 21-10280
                                                            CHAPTER 13
MARY LEE DAVIS,

         Debtor(s).
_____________________________________________________________________________________________
PURSUANT TO LOCAL RULE 3007-1, THIS OBJECTION WILL BE TAKEN UNDER ADVISEMENT
BY THE COURT AND MAY BE RULED UPON UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 30 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE
MOVING PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE
CLERK ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS:                       CLERK, U.S.
BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.______________________



    OBJECTION TO PROOF OF CLAIM #5 FILED U.S. BANK TRUST NATIONAL
          ASSOCIATION, AS TRUSTEE OF IGLOO SERIES IV TRUST.

       COMES NOW, the Debtor, by and through counsel and files this Objection to Claim #5

filed by U.S. Bank Trust National Association and states as follows:

       1)       The creditor filed a proof of claim for the Debtors mortgage in the amount of

                $97,242.06

       2)       The amount claimed in Claim #5 includes future interest and future principal

                payments.

       3)       The amount claimed in Claim #5 includes unspecified fees and costs in the

                amount of $23,417.81, incurred 3/18/21.

       2)       Per Claim #5, the principal balance is $43,520.63, forbearance principal shown is

                $1,511.34, with a monthly payment of $474.49.

       WHEREFORE, the Debtor requests that this Honorable Court issue an order reducing

the claim to $43,520.63 with an arrears amount of $1,511.34 and allowing for direct pay future

mortgage payments, as prescribed in the Plan (Doc 8), and such further and different relief as

justice requires.




  Case 21-10280        Doc 19    Filed 06/08/21 Entered 06/08/21 10:27:55           Desc Main
                                   Document     Page 1 of 2
       Respectfully submitted the 8th day of June 2021.

                                                     /s Samantha R. Valenzuela
                                                     Samantha R. Valenzuela
                                                     Attorney for Debtor
                                                     154 E Broad Street
                                                     Ozark, AL 36360
                                                     Samantha@v-lawfirm.com
                                                     (334)774-1199(office)
                                                     (334)774-1188 (fax)




                                CERTIFICATE OF SERVICE

        I, Samantha R. Valenzuela, certify that a copy of the foregoing Objection to Claim #5
filed by U.S. Bank Trust National Association, as Trustee of Igloo Series IV Trust has been
served on the parties listed below either by electronic filing or by placing same in the United
States Mail, postage prepaid and properly addressed, on the 8th day of June 2021.



Sabrina McKinney
Chapter 13 Trustee
Post Office Box 173
Montgomery, AL 36104

SN Servicing Corporation
323 Fifth St
Eureka, CA 95501




                                                     /s/ Samantha R. Valenzuela
                                                     Samantha R. Valenzuela




  Case 21-10280       Doc 19     Filed 06/08/21 Entered 06/08/21 10:27:55            Desc Main
                                   Document     Page 2 of 2
